933 So. 2d 1218 (2006)
Roland A. SPRINT, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 1D06-0187.
District Court of Appeal of Florida, First District.
July 6, 2006.
Roland A. Sprint, pro se, Appellant.
Kim Fluharty, General Counsel, Florida Parole Commission, Tallahassee, for Appellee.
PER CURIAM.
The appellant filed this appeal seeking review of an "Order Closing File," entered on December 8, 2006, which found that there were no valid pending motions and directed the Clerk of Court to close the file. This order was entered subsequent to a final "Order Denying Mandamus Relief," which had been entered on October 12, 2005, and an "Order on Petitioner's `Delay [sic] Motion for Recusal'," which had been entered on October 27, 2005. Because no judicial labor remained to be done by the trial court after the entry of these orders, the time for filing a notice of appeal ran from October 27, 2005, and not from December 8, 2006. See McQuaig v. Wal-Mart Stores, Inc., 789 So. 2d 1215 (Fla. 1st DCA 2001). Therefore the notice of appeal did not timely invoke this Court's jurisdiction. See Fla. R.App. P. 9.110(b). Accordingly, this appeal must be, and is hereby, DISMISSED.
ERVIN, BENTON, and BROWNING, JJ., concur.